                        Case 1:20-mr-00650-JFR Document 1 Filed 04/27/20 Page 1 of 19
AO   106 (Rev.   04/10) Application for   a Search Warrant




                                            uNrrBo S rerB                     s D r s rru c r c ouRftB                     uo   rs'd":',i[ff
                                                                                                                                                 ?r!?i.T,
                                                                                                                    '           APR   z ? z0z0
                                                                                                                                                  -"rr\
                                                                 District
                                                                            "1,1i11r..,."
                 In the Matter of the Search           of
          (Briefly describe the property to be searched
           or identifu the person by name and address)

          2014 Gray Cadillac XTS Sedan with VIN:
                                                                                           case   No
                                                                                                       hn*          ;Jt':iLHKELtrFRs
                  2G61 P5530E91 82688


                                                   APPLICATION FOR A SEARCH WARRANT

    _ l,_a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifu the person or describe the
property to be searched and give its location):

  See attachment A of the Affidavit

located in the                State and               District of               New Mexico                   , there is now concealed (dentify the
person or describe the property to be seized)i
 See Attachment B, as attached hereto and incorporated herein.


           The basis for the search under Fed. R. Crim. P.                  4l(c) is (check one or more)i
                    devidence of a crime;
                    dcontraband, fruits of crime, or other items illegally possessed;
                    dproperty designed for use, intended for use, or used in committing                       a crime;
                    D   a person to be arrested or a person who is             unlawfully restrained.
           The search is related to a violation of:

                Section
                 Code
                                                        -Distribution and possession  Offense Description
       21 U.S.C S 841                                                               with intent to distribute controlled substances; and
       21 U.S.C S 846                                   Conspiracy to distribute and possess with intent to distribute controlled
       18 U.S.C S 924                                   substances; and Use of a Firearm in Furtherance of a Drug Trafficking Crime
          The application is based on these facts:

        See attached Affidavit

           D      Continued on the attached sheet.
           il     Delayed notice of _      days (give exact ending date if more than 30 days: _                                       ) is requested
                  under l8 U.S.C. $ 3103a, the basis of which is set forth on the attached sheet.
                                                                                                       Trrii,Zz &dA
                                                                                                            Applicant's signature

                                                                                               Michelle A. Cobb, SpecialAgent, FBI
                                                                                                            Printed name and title

Sworn telephonically and signed electronically.


Date: Aprrl 27, 2020, 3 :46 p m.                                                                  ryfi* F O*A^
                                                                                                     John F. Robbenhaar, United States Magistrate Judge
City and state: Albuquerque, NM
                                                                                                            Printed name and
        Case 1:20-mr-00650-JFR Document 1 Filed 04/27/20 Page 2 of 19




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

 IN THE MATTER OF THE SEARCH OF:
 2014 Gray Cadillac XTS Sedan with VIN:
                                                        Case No.
 2G6 1 P5530E9 I 82688




                             AFFIDAVIT IN SUPPORT OF AN
                           APPLICATION UNDER RULE 41 FOR A
                            WARRANT TO SEARCH AND SEIZE

        I, Michelle A. Cobb, being first duly swom, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1.     I make this affidavit in support of an application under Rule     4l of the Federal
Rules of Criminal Procedure for a warrant to search the vehicle described as a2014 Gray

Cadillac XTS Sedan with VIN: 2G61P5S30E9182688, hereinafter "SUBJECT VEHICLE,"

further described in Attachment A, for the things described in Attachment B.

       2.      I am a Special Agent ("SA") with the Federal Bureau of Investigation ("FBI")          and

have been since January 2017.    I am currently assigned to the Albuquerque Division, Santa Fe

Resident Agency. During my employment with the FBI          I have conducted numerous

investigations of suspected violations of federal law, including drug trafficking, Indian Country

crimes, and crimes of violence. I have received training in how to conduct complex

investigations and I have previously participated in the execution of arrest and search warrants

pertaining to violations of federal   law. My investigative training   and experience includes, but is

not limited to, conducting surveillance, interviewing subjects, targets and witnesses, writing

affidavits for and executing search and arrest warrants, managing confidential human sources

and cooperating witnesses/defendants, issuing subpoenas, collecting evidence, to include
       Case 1:20-mr-00650-JFR Document 1 Filed 04/27/20 Page 3 of 19




evidence of drug trafficking, and analyzing public records. I have received training and

participated in the execution of search warrants involving drug trafficking in the past.

       3.      I am aware of an investigation regarding the SUBJECT VEHICLE pertaining to

possible federal narcotics trafficking and firearms charges.

       4.      I make this affidavit based upon my own personal knowledge, which is

substantially derived from my participation in this investigation, as well as that of fellow agents

and officers who have participated in the investigation. In addition, I have developed

information I believe to be reliable from additional sources including:

               a.     Information provided by Task Force Officers ("TFO"), Special Agents

                       ("SA"), and Intelligence Research Specialists (IRS) of the FBI, and other

                       law enforcement officials ("agents"), including oral and written reports

                       that I have received directly or indirectly from said investigators;

               b.     Interviews of witnesses conducted by the FBI and other law enforcement

                       agencies; and

               c.     A review of driver's license and automobile registration records.

       5.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.


                 FEDERAL CHARGES RELEVANT TO THIS INVESTIGATION

       6.      I believe there is probable   cause that the SUBJECT   VEHICLE contains evidence
        Case 1:20-mr-00650-JFR Document 1 Filed 04/27/20 Page 4 of 19




of violations of, inter alia:

                         21 U.S.C. $ 841  - Distribution and possession with intent to distribute
                         controlled substances;

                b.       21 U.S.C. $ 846   - Conspiracy to distribute and possess with intent to
                         distribute controlled substances; and

                c.       18 U.S.C. S 924   - Use of a Firearm in Furtherance   of a Drug Trafficking
                Crime.

                                EVIDENCE SOUGHT DURING SEARCH

        7.      Based on my training, experience, and participation in this and in similar

investigations, I believe that individuals involved in illegal trafficking of controlled substances

often conceal evidence of their drug trafficking in their vehicles. This evidence, which is

discussed in detail in the following paragraphs, includes controlled substances, paraphernalia for

weighing, packaging and distributing controlled substances, other contraband, records,

documents, as well as evidence of drug transactions, proceeds from drug sales, and valuables

obtained from proceeds.

        8.     Individuals involved in illegal drug trafficking of controlled substances often keep

quantities of controlled substances in their vehicles.

       9.      Individuals involved in drug dealing commonly use certain paraphernalia to

package and prepare controlled substances for distribution. The paraphernalia includes, but is

not limited to, packaging materials (such as plastic baggies, wrapping paper, cellophane,

condoms, and   film canisters) and scales to weigh controlled substances. Drug     dealers commonly

store these items in their vehicles in order to maintain ready access.
        Case 1:20-mr-00650-JFR Document 1 Filed 04/27/20 Page 5 of 19




        10.      Drug traffickers often maintain records of their transactions in a manner similar to

the record keeping procedures of legitimate businesses. Even after the drugs are sold,

documentary records are often maintained for long periods of time, even years, to memorialize

past transactions, the status of accounts receivable and accounts payable, and the names and

telephone numbers of suppliers, customers and co-conspirators. These records may be

maintained on paper, in the form of business and personal ledgers and diaries, calendars,

memoranda,pay/owe sheets,IOUs, miscellaneous notes, money orders, customer lists, and

telephone address books. These records can reflect names, addresses andlor telephone numbers

ofassociates and co-conspirators, the sale and purchase ofcontrolled substances including

precursors, customer lists, and amounts of money owed to the trafficker by customers and by the

trafficker to his/her suppliers.

        I   l.   Drug traffickers often travel domestically and internationally to facilitate their

trafficking. Evidence of foreign and domestic travel by persons engaged in illegal drug

trafficking includes travel itineraries, airline tickets, receipts, passports, and visas. These items

are stored by drug dealers in their   vehicles. Many of these items are accessible via the internet

and can be downloaded and saved on a computer or other digital media and on storage media.

        12.      The term "computer" includes all types of electronic, magnetic, optical,

electrochemical, or other high speed data processing devices performing logical, arithmetic, or

storage functions, including desktop computers, notebook computers, mobile phones,

smartphones, tablets, server computers, and network hardware. The term "digital media"
        Case 1:20-mr-00650-JFR Document 1 Filed 04/27/20 Page 6 of 19




 includes personal digital assistants (PDAs), smartphones, tablets, BlackBerry devices, iphones,

 iPods, iPads, digital cameras, and cellular telephones. The term "storage media,, includes any

 physical object upon which electronic data canbe recorded, such as hard disks, RAM, floppy

 disks, flash memory, CD-ROMs, and other magnetic or optical media or digital medium.

        13.       Drug traffickers often store drugs and other items related to trafficking in vehicles

 away from their residences and businesses. They can utilize their vehicles as mobile storage to

hide their hide drugs, contraband, money and other valuables. Drug traffickers often keep

documents and other items tending to show the existence of other stored drugs, contraband,

money and other valuables in their vehicles. Those documents and other items include rental

agreements, receipts, keys, notes and maps specifically concerning other storage rooms, lockers,

and safety deposit boxes. This evidence may be found on their person or in their businesses,

residences and surrounding garages, outbuildings, carports and yards, the residences offriends
                                                                                               or
relatives, and cars. This type of documentation can be stored on digital media and concealed

virtually anywhere.

        14.      Other evidence of transportation, ordering, possession and sale of drugs can

include the   following: telephone bills to show numbers called by the drug dealers (and hence

potential associates), overnight mail receipts, bank statements, deposit and withdrawal slips,

savings books, investment statements, loan statements, other financial institution statements,
                                                                                               and

federal and state tax returns. The above items can be stored by drug dealers in their vehicles.

This type of documentation can be stored on digital media and concealed virtually anywhere.
          Case 1:20-mr-00650-JFR Document 1 Filed 04/27/20 Page 7 of 19




          15.     Drug traffickers usually sell their product for cash. Because large quantities of

drugs can sell for thousands of dollars at the wholesale level, dealers may have thousands      of

dollars in cash on hand both as proceeds of sales and to purchase supplies/inventory. In addition,

drug dealers often have other assets generated by their drug business, or purchased with cash

earned, such as precious metals and stones, jewelry, real estate, vehicles, and other valuables.

          16.     Individuals involved in drug dealing often try to legitimize these profits from the

sale   of drugs. To accomplish this goal, drug traffickers may utilize foreign and/or domestic

banking institutions and their attendant services, real estate and businesses, both real and

fictitious. They also try to secret, transfer and conceal the money by (a) placing   assets in names

other than their own to avoid detection while maintaining control, (b) taundering money through

what appears to be a legitimate business or businesses, (c) hiding the money in their homes, safes

and safety deposit boxes, and/or (d) using the money to buy assets which are     difficult to trace.

This evidence is useful in a criminal prosecution, and it also is useful in identifying real and

personal property that can be seized and forfeited by the government under existing laws.

Documentation concerning this type of activity can be stored on digital media and concealed

virtually anywhere.

         17   .   Evidence of significant, unexplained income of drug dealers, or for the acquisition

and concealment of money and assets of drug sales, can be found on banking and investment

account statements, credit card account statements, canceled checks, money orders, deposit slips,

check and savings books, business and personal ledgers, accounting records, safe deposit box
       Case 1:20-mr-00650-JFR Document 1 Filed 04/27/20 Page 8 of 19




records and keys, federal and state tax records, rental receipts, rental agreements,       utility bills,

overnight mail receipts, telephone bills, loan statements records reflecting ownership of real or

personal property (such as deeds of trust or vehicle registration, insurance, and ownership

information), vehicle and property rental records, lease and purchase agreements, and canceled

mail. These records can be maintained on paper, but also can be maintained         as electronic data on

computers and other digital media. The above items are typically kept by drug dealers on their

person or in their businesses, residences and surrounding garages, outbuildings, carports, and

yards, the residences of friends or relatives, and vehicles.

        18.       The use of digital media, including smartphones, tablets, cellular phones, and

digital devices, has become part of everyday life. This is also true for drug traffickers.

Information stored in electronic form on all of the above-devices can provide evidence of drug

trafficking. Drug traffickers frequently use some or all of these devices to communicate with co-

conspirators, customers, sources of supply, and others involved in the drug trade. These

communications include, but are not limited to, phone calls, text messages, SMS (Short Message

Service) messaging, MMS (Multimedia Messaging Service) messaging, social media posts and

messaging, and smartphone application messaging services. Smartphones, tablets, cellular

phones, and digital devices are frequently capable of storing messages, emails, social media

communications, and communications made over smartphone applications. The content of these

communications     will   often provide evidence of drug trafficking. Numbers stored on a telephone

(such as Caller   ID lists reflecting recently received calls, speed dial lists of names   and/or
       Case 1:20-mr-00650-JFR Document 1 Filed 04/27/20 Page 9 of 19




telephone numbers, and logs of outgoing and incoming calls) can provide evidence of who the

drug dealer is calling, and thus the identity of potential associates.

        19.    Drug traffickers often take, or cause to be taken, photographs and/or videos of

themselves, their associates, their property and their drugs. They usually maintain these

photographs and/or videos on their person or in their businesses, residences or cars, on

computers, or in the residences of friends or relatives. Smartphones, tablets, cellular phones,

digital cameras, and other digital devices, often have the capability to take still photos and videos

and save them indefinitely on the device's storage medium. Drug traffickers frequently use these

devices to take their photographs and videos.

       20.     Drug traffickers often maintain firearms and ammunition on their person or in

their vehicles to protect themselves and their drugs and their drug profits.

       21.     I know that weapons (including rifles, shotguns, and handguns) are tools of the

trade for drug traffickers, who often keep firearms in close proximity to themselves, and their

product and proceeds, to protect them from other drug traffickers and law enforcement.

       22.     Drug traffickers often conceal evidence of drug dealing in vehicles outside of

their residences for ready access and to prevent detection and seizure by officers executing

search warrants at their residences. This evidence, which is discussed in detail in the preceding

paragraphs, includes controlled substances, indicia such as packing documents and electronic

storage devices (and their contents,) evidence tending to show the distribution of drugs (such as

IOUs, pay-owe sheets, ledgers, lists of names and numbers, telephone address books, etc.),
         Case 1:20-mr-00650-JFR Document 1 Filed 04/27/20 Page 10 of 19




digital devices such as cellular/mobile/smart telephones and tablets (and their contents), and

counter-surveillance devices.

          23.    A list of items   agents seek authority to seize is in Attachment B.

           COMPUTERS. ELECTRONIC STORAGE AI\D FORENSIC ANALYSIS

          24.    As described above and in Attachment B, this application seeks permission to

search for evidence and records that might be found in the SUBJECT VEHICLE, in whatever

form they are found. Much of the evidence and records described in the paragraphs above, and

in Attachment B, can also be produced and/or stored on computers, digital media and other

storage media. For this reason,     I submit that if a computer, digital medium, or storage medium is

found in the SUBJECT VEHICLE, there is probable cause to believe those records will be stored

on that computer or storage medium. Thus, the warrant applied for would authorize the seizure

of electronic storage media or, potentially, the copying of electronically stored information, all

under Rule 41(e)(2XB).

         25.     Necessity of seizing or copying entire computers or storage media. In most cases,

a   thorough search of a vehicle for information that might be stored on storage media often

requires the seizure of the physical storage media and later off-site review consistent with the

warrant. In lieu of removing storage media from the vehicle, it is sometimes possible to make an

image copy of storage media. Generally speaking, imaging is the taking of a complete electronic

picture of the computer's data, including all hidden sectors and deleted    files. Either   seizure or

imaging is often necessary to ensure the accuracy and completeness of data recorded on the
      Case 1:20-mr-00650-JFR Document 1 Filed 04/27/20 Page 11 of 19




storage media, and to prevent the loss of the data either from accidental or intentional

destruction. This is true because of the following:

           a.   The time required for an examination. As noted above, not all evidence takes the

                form of documents and files that can be easily viewed on site. Analyzing

                evidence of how a computer has been used, what it has been used for, and who

                has used it requires considerable time, and taking that much time on premises

                could be unreasonable. Storage media can store a large volume of information.

                Reviewing that information for things described in the warrant can take weeks or

                months, depending on the volume of data stored, and would be impractical and

                invasive to attempt on-site.


          b.    Technical requirements. Computers can be configured in several different ways,

                featuring a variety of different operating systems, application software, and

                configurations. Therefore, searching them sometimes requires tools or knowledge

                that might not be present on the search site. The vast array of computer hardware

                and software available makes it   difficult to know before   a search what tools or

                knowledge will be required to analyze the system and its data on the Premises.

                However, taking the storage media off-site and reviewing it in a controlled

                environment will allow its examination with the proper tools and knowledge.




                                                  l0
       Case 1:20-mr-00650-JFR Document 1 Filed 04/27/20 Page 12 of 19




                c.   Variety of forms of electronic media. Records sought under this warrant could be

                     stored in a variety of storage media formats that may require off-site reviewing

                     with specialized forensic tools.

           26.       Nature of examination. Based on the foregoing, and consistent with Rule

al(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying

computers and/or storage media that reasonably appear to contain some or all of the evidence

described in the warrant, and would authorize a later review of the media or information

consistent with the warrant. The later review may require techniques, including but not limited

to computer-assisted scans of the computer or entire medium, that might expose many parts of a

hard drive to human inspection in order to determine whether it is evidence described by the

warrant.


                                             PROBABLE CAUSE


           27   .    On   April 22,2020   at approxim ately 2:59 a.m., Espanola Police Department

(EPD) Officer J.D. Lujan spotted a Gray Cadillac XTS sedan with a New Mexico temporary

license tag (SUBJECT VEHICLE) turn without signaling into the Ohkay Owingeh Express Mart

located at2306 North Riverside Drive, Espanola, Rio Arriba County, New Mexico. Officer

Lujan turned his patrol car towards the SUBJECT VEHICLE in an attempt to conduct a traffic

stop, but the SUBJECT         VEHICLE immediately drove away from him. Officer Lujan activated

his emergency lights and sirens, but the driver of the SUBJECT VEHICLE refused to stop.




                                                        1l
          Case 1:20-mr-00650-JFR Document 1 Filed 04/27/20 Page 13 of 19




 Instead, he drove southbound on Riverside Drive and turned on Calle Checuo. The SUBJECT

 VEHICLE stopped at the residence located at2022 Calle Chueco, Espanola, Rio Arriba County,

New Mexico.

           28.    The driver, who was a Hispanic male, approximately six-feet-tall with a medium

build, got out of the vehicle and began yelling in Spanish, "What's the problem, there is no

problem" at Officer Lujan. The Hispanic male also yelled at the house in Spanish asking for his

mom to come outside. Utilizing his vehicle's PA system, Officer Lujan's gave repeated verbal

commands to the Hispanic male to get back in his car. When the Hispanic male failed to

comply, Officer Lujan ordered the Hispanic male to return to his car and then gave commands

for him to come towards Officer Lujan's car; the Hispanic male again did not comply with any

of Officer Lujan's commands. The Hispanic male walked away from Officer Lujan and went

around the house out of       view. Officer Lujan noticed   a passenger in the   vehicle, and so he

remained with the vehicle and passenger as he waited for other officers to arrive.

           29.    Once other officers arrived, they approached the vehicle. Officers observed an

assault   rifle on the back   seat of the car and also observed a handgun in between the center

console and the driver seat. The passenger in the car was identified as a l4-year-old female

juvenile, J.V. When J.V. was asked who the driver of the car was she stated it was "Nando."

          30'    While attempting to locate the driver in the area, officers found a cellphone in the

back of the residence and a shoe, that they believe belonged to the driver, in a field. They were

unable to locate the driver.




                                                    t2
       Case 1:20-mr-00650-JFR Document 1 Filed 04/27/20 Page 14 of 19




           31.   Espanola Central Dispatch identified the vehicle as a stolen 2014 gray Cadillac

XTS Sedan, VIN:2G61P5530E9182688. Officers sealed the vehicle and towed it to the

Espanola Police Department in order to obtain a search warrant.

           32.   Officer Lujan contacted J.V.'s mother who came to the Espanola Police

Department. J.V. was read her Miranda Rights interviewed by Officer Lujan with her mother

present.

           33.   J.V. again stated that she had been with "Nando" in the SUBJECT VEHICLE,

and that he had been selling drugs out of the SUBJECT VEHCILE that evening.

           34.   J.V. told Officer Lujan that there were more drugs in a duffle bag in the trunk of

the SUBJECT VEHILCE. J.V. believed the duffle bag contained Percocet, crack, cocaine and

methamphetamine.




                                                  l3
     Case 1:20-mr-00650-JFR Document 1 Filed 04/27/20 Page 15 of 19




                                       CONCLUSION


      32.    I submit that this affidavit supports probable cause for a warrant to search the

SUBJECT VEHICLE described in Attachment A and seize the items described in Attachment B.




                                                   Respectfully submitted,


                                                      'W*ia//z
                                                                       &gd
                                                   Michelle A. Cobb
                                                   Special Agent
                                                   Federal Bureau of Investigation




      Sworn telephonically and signed by electronic means on April 27,2020:




               STATES MAGISTRATE JIJDGE




                                              t4
       Case 1:20-mr-00650-JFR Document 1 Filed 04/27/20 Page 16 of 19




                                     ATTACHMENT A

                                   Property to be searched


       The property to be searched is a 2014 gray Cadillac XTS four door sedan bearing VIN:

2G6 I P5530E9 I 82688.


       The search of the above SUBJECT VEHICLE shall include the search of the entire

vehicle, all storage areas and containers in the SUBJECT VEHICLE.
       Case 1:20-mr-00650-JFR Document 1 Filed 04/27/20 Page 17 of 19




                                         ATTACHMENT B

                                         Property to be seized


        All records, information,   and evidence relating to violations of   2l U.S.C.   $ 841   -
Distribution and Possession with Intent to Distribute Controlled Substances; 2l U.S.C. $ 846              -
Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances; and            l8

U.S.C. 5 924   - Use of a Firearm in Furtherance of a Drug Trafficking       Crime, those violations

occurring on or after April22,2020, including:

l.   Controlled substances, including, but not limited to, methamphetamine, heroin, cocaine,

     Percocet and marijuana.

2.   Drug paraphernalia, including scales, packaging materials, items for packaging and handling

     drugs.

3.   Large amounts of currency, financial instruments, precious metals, jewelry and other items               of
     value and/or proceeds ofdrug transactions.

4.   Any and all drug customer lists, drug records, dealers lists, or any notes containing                the

     individual names of such persons, telephone numbers, addresses of these customers or dealers,

     and any corresponding records ofaccounts receivable, money paid or received, drugs supplied

     or received, or cash received to pay for controlled substances or intended to pay for controlled

     substances.

5.   Telephone and address books or notes containing telephone numbers and addresses of co-

     conspirators.
       Case 1:20-mr-00650-JFR Document 1 Filed 04/27/20 Page 18 of 19




6.   Telephone      toll records for   homes and/or businesses owned or controlled by suspected co-

     conspirators, or other communication devices used by them andlor their drug trafficking

     associates.

7.   Messages, notes, correspondence, and/or communications between drug trafficking

     associates.

8.   Indications of ownership or control of other premises used in unlawful drug trafficking

     activity, including but not limited to, utility bills, cancelled checks, or envelopes and deeds or

     leases.

9.   Indications of ownership or control over any vehicles located at the place to be searched,

     including but not limited to, titles, registrations, gas receipts, repair bills and keys belonging

     to that vehicle.

10. Records, receipts, bank statements and records, money drafts, letters of credit, money orders

     and cashier's checks received, passbooks, bank checks, safe deposit box keys, vault keys,

     safes and other items evidencing the obtaining, secreting and/or concealment, and or

     expenditures of money.

u.   Any and all financial or other instruments evidencing placement of assets in the names other

     than the names of the drug traffickers themselves.

12. Books, records, receipts, diaries, notes, ledgers, airline tickets, cashier's checks, money orders

     and other papers relating to the transportation, ordering, sale and distribution of controlled

     substances and the outstanding debts and collections from controlled substances that have

     been distributed.

13. Photographs or videos of the drug       traffickers, their co-conspirators and the property and assets

     purchased     with drug proceeds.
                                                      2
        Case 1:20-mr-00650-JFR Document 1 Filed 04/27/20 Page 19 of 19




14. Other financial records, which may include airline ticket receipts, credit card receipts, rental

      car receipts and luggage tags reflecting points of travel.

15.   Firearms and ammunition, including but not limited to handguns, rifles, shotguns and

      automatic weapons.

16. Any and all computers and storage media that reasonably appear to contain some or all of the

      records, information, and/or evidence described in Attachment B.

        As used above, the terms "records" and "information" includes all forms of creation or

storage, including any form of computer, digital media, or storage media; any handmade form

(such as writing); any mechanical form (such as printing or typing); and any photographic form

(such as microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures, or

photocopies).

        The term "digital media" includes personal digital assistants (PDAs), smartphones,

tablets, BlackBerry devices, iPhones, iPods, iPads, digital cameras, and cellular telephones. The

term 'ostorage media" includes any physical object upon which electronic data can be recorded,

such as hard disks,   RAM, floppy disks, flash memory, CD-ROMs, and other magnetic or optical

media or digital medium.

        The term "computer" includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, smartphones, tablets, server

computers, and network hardware.

        The terms "storage medium" or "storage media" include any physical object upon which

computer data can be recorded. Examples include hard disks, RAM, floppy disks, flash memory,

CD-ROMs, and other magnetic or optical media.
                                                   3
